MEMORANDUM OPINION
No. 04-03-00103-CV
IN RE Robert Keith ROMERO
Original Mandamus Proceeding
Arising from the 408th Judicial District Court, Bexar County, Texas 
Trial Court No. 1998-CI-09292
Honorable Phylis J. Speedlin, Judge Presiding

PER CURIAM
Sitting:	Catherine Stone, Justice
		Paul W. Green, Justice
		Sandee Bryan Marion, Justice	
Delivered and Filed:	February 19, 2003
PETITION FOR WRIT OF MANDAMUS DENIED
	On February 10, 2003, relator filed a petition for writ of mandamus.  This court has
determined that relator is not entitled to the relief sought.  Therefore, the petition is denied.  Tex. R.
App. P. 52.8(a).
								PER CURIAM
Publish